November 3, 1976




The Honorable M. L. Brockette       Opinion No. H- 891
Commissioner
Texas Education Agency              Re: Role of Texas Educa-
201 East 11th Street                tion Agency under the
Austin, Texas  78701                Comprehensive Employment
                                    and Training Act, and
                                    related questions.

Dear Commissioner Brockette:

      You have asked several questions concerning the relation-
ship between Texas law and Title I of the Comprehensive
Employment and Training Act (CETA), 29 U.S.C. 55 801-822
(19731, with respect to the receipt of funds and the admin-
istration of programs at the local level. An understanding
of the problem requires a brief explanation of the system
set out in CETA for the disbursement of funds and planning
and implementation of manpower programs.   Under CETA, funds
are to be distributed to organizational units known as
"prime sponsors," which design and implement "comprehensive
manpower plans" for allocation of funds within their juris-
dictional areas. The chief entities which can serve as
prime sponsors are the States themselves and units of "general
local government" meeting minimum population levels. 29
U.S.C. § 812(a) (1973). Each eligible prime sponsor is to
submit to the Secretary of Labor a comprehensive manpower
plan, under which it will endeavor to provide services which
may include, inter alia, education, institutional skill
training, and manpower training.   29 U.S.C. § 811(3), (10)
 (1973). Upon approval of a prime sponsor's plan, the
Secretary of Labor is to grant funds directly to the prime
sponsor for implementing the plan.




                          P. 3750
The Honorable M. L. Brockette - page 2   (H-891)



     Conflicts result when the CETA system for providing
manpower services through prime sponsors is superimposed on
the existing Texas educational system. Texas law vests
local control of educational functions in the boards of
trustees of local public school districts, Education Code
§S 22.01, 23.01, 24.03, and provides for vocational and adult
education to be provided by public school districts, public
junior colleges, and state colleges and universities.   Educa-
tion Code 5s 11.18(c), 31.31(b), 31.40. Lacking the requisite
general governmental powers, such as police and taxation
powers, these entities are not considered units of "general
local government" and cannot serve as prime sponsors. See
H.R. Rep. No. 93-659, 93rd Cong., 1st Sess. 2935, 2941 (1973).
On the other hand, cities and counties do possess general
governmental powers and can qualify as prime sponsors under
CETA -- thereby becoming able to provide educational services
which would not otherwise be theirs to provide under Texas
law.

     We turn first to your question of whether cities and
counties are given the authority under Texas statutes to
serve as prime sponsors, and provide the types of services
contemplated in CETA. Our ability to answer this question
is limited somewhat by the'importance of the local city
charter in establishing the existence or absence of such
authority for a municipality, and by the inevitable ambiguity
of an opinion written without a detailed examination of the
activities to be carried out under each individual compre-
hensive manpower plan. Each local prime sponsor will
necessarily have some responsibility to determine such
matters for itself. We can, however, provide some general
guidelines.

     A home rule city may exercise all powers set out in the
city charter so long as the powers are not denied by the
Constitution or general statutes. Burch v. City of San
Antonio, 518 S.W.2'd 540, 543 (Tex. Sup. 1975). We have
found no constitutional or statutory provision which would
prohibit a home rule city from providing any of the services
permissible under CETA. Cities incorporated under general
or special laws must look to their charters for authority.




                         P. 3751
*.   .




         The Honorable M. L. Brockette - page 3   (H-891)



              Counties are given more limited powers under Texas law,
         with the requirement of express authorization in the Consti-
         tution and statutes for any function to be performed by the
         county and its commissioners.   Laramey, The Legal Authority
         of Texas Counties to Contract --
                                        for the Dellvery of
         Services to its (sz) Residents, 37 Tex. B.J. 9?? (1974).
         With thls-iiaation    in mind, this office has held that, by
         virtue of article 2351, V.T.C.S., a county commissioners
         court could contract with the Department of Labor under
         federal statutes for services quite similar in some respects
         to the projects permissible under a CETA comprehensive
         manpower plan so long as the contract limited the program
         to "paupers, the indigent, the needy, and the poor." Attorney
         General Opinion M-605  (1970). We believe that a county may
         serve as a prime sponsor under CETA and implement a compre-
         hensive manpower plan which similarly limits its availability
         to the poor persons within the county.

              We further note, however, the availability under CETA
         of a consortium form of prime sponsorship with two or more
         units of general local government participating, so long as
         one of the governments would qualify as a prime sponsor if
         acting alone, 29 U.S.C. 5 812(a) (3) (19731, and also a
         multijurisdictional form of prime sponsorship pursuant to an
         agreement between the State and a unit of general local
         government having the requisite population.   29 C.F.R. 5
         95.3(b) (1) (1975). These two forms of organization could
         provide more flexibility of operation, with the county
         participating only in services which aid the poor and needy
         within county limits, and other programs implemented by the
         other participants in the consortium or multijurisdictional
         agreement.   Cf. Attorney General Opinion M-689 (1970).

              Your next question is whether Texas law prohibits
         cities and counties, seeking status as local prime sponsors,
         from making direct application for, and receiving, federal
         funds for the types of programs contemplated by CETA. You
         have referred us specifically to section 11.02(c) of the
         Education Code, which reads:




                                   P.   3752
.   .   .




            The Honorable M. L. Brockette - page 4   (H-891)



                     Except for agreements entered into by the
                     governing board of a state university or
                     college, the Central Education Agency shall
                     be the sole agency of the State of Texas
                     empowered to enter into agreements with
                     respect to education undertakings, including
                     provision of school lunches and the construc-
                     tion of school buildings, with an agency of the
                     federal government.  No county board of educa-
                     tion or board of trustees of a school district
                     shall enter into contracts with, or accept
                     money from, an agency of the federal govern-
                     ment except under rules and regulations pre-
                     scribed by the Central Education Agency.

                 We do not believe that section 11.02(c) .prevents cities
            and counties from contracting directly with the federal
            government to serve as local prime sponsors of CETA programs.
            Section 11.02(a) gives to the Texas Education Agency "general
            control of the system of public education," and we believe
            that the "education undertakings" referred to in section
            11.02(c) must likewise be a part of the “system  of public
            education" to come within the scope of that section. CETA
            is clearly not a part of the system of public education. The
            purpose of CETA is:

                      [T]o provide job training and employment
                      opportunities for economically disadvantaged,
                      unemployed, and underemployed persons, and to
                      assure that training and other services lead
                      to maximum employment opportunities and enhance
                      self-sufficiency. . . . 29 U.S.C. 5 801 (1973).

            CETA manpower services include a broad range of programs and
            activities, including referral services, health care, medical
            care, child care, assistance in securing bonds and transitional
            public service employment programs.  29 U.S.C. S 811 (1973).
            The programs created by CETA would be in the realm of employ-
            ment programs, rather than traditional programs of public
            education.  Not insignificantly, CETA programs are admin-
            istered on the federal level by the Department of Labor --
             not the Department of Health, Education and Welfare.  It
            is, therefore, our opinion that CETA programs are not within
            the scope of section 11.02(c) of the Education Code, even
            though some aspects of CETA services may be described broadly

                                      p. 3753
.   .   .




            The Honorable M. L. Brockette - page 5   (H-891)



            as "educational* in nature. To find otherwise would require
            that numerous federally funded programs with some educational
            aspects, such as family planning services, maternal and
            child -health services, child abuse programs and law enforce-
            ment assistance programs, could be contracted for only by
            the Texas Education Agency. We think it clear that the
            Legislature did not intend such a result in enacting section
            11.02(c).

                   Finally, you have asked whether the answers to either
            of the foregoing questions differ for funds appropriated
            through the Governor under 29 U.S.C. 5s 813(c) and 822 (1973).
            Under these two sections, five per cent of CETA's funds are
            to be appropriated to State governors for assisting local
            prime sponsors in providing vocational education and related
            services.    The statute and regulations require that programs
            to be provided with these funds be pursuant to an agreement
            between the local prime sponsor and the State board having
            authority over vocational education -- in Texas. the Texas
            State Board for Vocational Education.    29 U.S.C: S 822(c)
            (1973); 29 C.F.R. 5 95.58 (1975).

                 Applicable regulations require the local prime sponsor
            to submit to the State Board for Vocational Education its
            plan for use of the section 813(c) funds appropriated for
            use in its area: the only constraint on the authority of the
            Board to approve or disapprove the plan is that such plan
            must be consistent with the prime sponsor's comprehensive
            manpower plan. 29 C.F.R. fi95.58(a) (1975). The very
            nature of an "agreement," as this arrangement is denominated
            in the statute and regulations, is that it is not consummated
            until both parties are satisfied with the terms which result.
            Since federal law gives the State Board for Vocational
            Education the power to approve or disapprove the plan, and
            limits that power only by requiring that the plan be con-
            sistent with the prime sponsor's comprehensive manpower
            plan, we believe the State Board is free to impose any
            reasonable limitations upon the expenditure of section
            813(c) funds, whether or not required by State law, so long
            as the plan finally approved by the State Board is consistent
            with the Act and regulations and the prime sponsor's compre-
            hensive manpower plan.


                                     P. 3754
The Honorable M. L. Brockette - page 6   (H-891)



                     SUMMARY

         Texas statutes do not prohibit munici-
         palities from serving as local prime
         sponsors under the Comprehensive Employ-
         ment and Training Act (CETA), so long as
         the local city charter authorizes the city
         to provide the types of services contemplated
         in CETA. Counties may also serve as prime
         sponsors pursuant to their statutory duty
         to provide for poor persons within the county.
         Neither cities nor counties are prohibited
         from entering into agreements with the federal
         government such as the comprehensive manpower
         plans required of prime sponsors. The State
         Board for Vocational Education may impose
         reasonable limitations in providing vocational
         education services to prime sponsors with CETA
         funds appropriated to it through the Governor.

                               Very truly yours,




                                         eneral of Texas




DAVID ,& KENDALL, First Assistant



c&igi$&man
Opinion CommittLe

jwb




                         P- 3755